191 F.2d 857
HUNG CHIN CHING, Appellant,v.FOOK HING TONG, Chong Hing Tenn and Kui Hing Tenn, Appellees.
No. 12784.
United States Court of Appeals Ninth Circuit.
October 24, 1951.

Appeal from the Supreme Court for the Territory of Hawaii.
Shiro Kashiwa, Honolulu, T. H., for appellant.
J. Garner Anthony, Thomas M. Waddoups, Frank D. Padgett, all of Honolulu, T. H. (Robertson, Castle & Anthony, Honolulu, T. H., of counsel), for appellees.
Before STEPHENS and ORR, Circuit Judges, and McCORMICK, District Judge.
PER CURIAM.


1
The judgment is affirmed. See opinion and Findings of Fact of Supreme Court of Hawaii, filed August 18, 1950, 38 Haw. 616.